DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9-10, 14-17, and 19-22 are directed to an allowable method of obtaining an oil composition from a stillage composition. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2-3, 5-6, 8, and 11 are directed to the allowable method above, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 13 is directed to a system, which is a different invention from the allowable method above, therefore not rejoined.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner's amendment was given in a telephone interview with Tanya D’Souza on February 23, 2021.
The application has been amended as follows:
In claims 2 (line 2), 3 (line 2), 5 (line 2), 6 (line 2), and 8 (line 1), “first stillage composition” has been replaced with “first post-distillation stillage composition”.

Claim 13, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does teach adding amylase during fermentation. However, the art does not teach adding the claimed amount of amylase to a stillage after fermentation and distillation at the claimed pH and temperature as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651